DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2019, 4/04/2019, and 12/07/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig 2A, Fig 2B, Fig 3, Fig 3A, and Fig 5A, contain ineligible parts of the drawing that are too indistinct and indecipherable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9, 16, 17, 23, 25, and 27 are objected to because of the following informalities:  Claim 9 contains the term “maximisation”.  For purpose of examination this has been interpreted as ‘maximization’. Appropriate correction is required.
Claims 16 and 17 contain the term “maximise”. For purpose of examination this has been interpreted as maximize. Appropriate correction is required.
Claim 17 contains the term “parameterised”. For purpose of examination this has been interpreted as ‘parameterized. Appropriate correction is required.
Claims 23, 25, and 27 contain the term ‘maximises’.  For purpose of examination this has been interpreted as maximizes. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: configured to: present in claim 26; configured to: present in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 describes the use of a functional limitation or an intended use of the structure that is being claimed. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011) because it unclear whether the functional derivation occurs when one creates a system that allows the user to perform the recited steps of derivation or whether derivation occurs when the user actually performs the recited method steps. See MPEP §2173.05(p)(II).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because is the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 24 is/are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: the claims are directed to a method of organizing human activity, specifically performing a test to determine visual sensitivity.  This method can be performed by a human - for example an optometrist presenting a pattern such as a waving hand/wiggling fingers or holding up a test card, asking the patient what is seen or not seen as a hand moves, the optometrist then determines for each location whether to repeat the test based on the answers given by the patient along with an understanding of how each hand/card location maps to the retina/optic nerve.  Furthermore, this method appears to recite the steps an optometrist would employ for an Amsler grid test.  There are no other features of the claim which amount to significantly more than human activity.
Claims 26 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 26 and 27 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: First, although the claim recites an "apparatus" there is no claimed apparatus structure, the apparatus is some generic thing merely “configured to” perform activities (e.g. present, obtain, determine). For example, a generic computer/display could be the apparatus.  The abstract idea being implemented by the generic apparatus is a manual activity for testing the vision (loss of sensitivity) of a patient; for example conducting the well-known Amsler grid test using a generic computer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-16, 20-22, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergin (WO 2011138587).
Regarding claim 1, Bergin discloses a method for measuring a sensitivity level across a visual field of a subject defined by a set of locations using a visual test apparatus including a display, an input mechanism and a control system (Page 4 lines 6-9), said method comprising: presenting by the control system a sequence of visual stimuli on the display, wherein each stimulus in the sequence has a respective intensity level and is positioned on the display to correspond to a respective location from the set of locations (Fig 4, Page 9, lines 28-30); obtaining from the subject by the control system via the input mechanism, for each stimulus, a respective binary response indicating whether or not the stimulus was seen by the subject (Fig 4, Page 9, lines 31-32; Page 10, line 26-27); and after receiving the response from the subject for a given stimulus in the sequence, using a statistical model in the control system to estimate, for each location in the set of locations, the sensitivity level at that location (Fig 4, Page 9, lines 33-34; Page 10, line 26-33; Page 16, line 1-6); wherein the statistical model incorporates information about correlations in responses between different locations from the set of locations and takes, as input, the respective location, intensity level and response for multiple stimuli presented in said sequence up to and including the given stimulus (Fig 2-4, Page 8, line 11-15, line 21-32; Page 9, line 13-34; Page 11, lines 1-17; Page 16, line 1-6).
Regarding claim 2, Bergin discloses further comprising, after receiving the response from the subject for a given stimulus in the sequence, the control system using the statistical model to estimate, for each location in the set of locations, the uncertainty in the estimated sensitivity level at that location (Page 4, line 21- Page 5, line 15).
Regarding claim 3, Bergin discloses further comprising, after estimating the sensitivity level of each location, determining whether to (i) present a further stimulus in said sequence (Page 4, line 24-26), or (ii) terminate the sequence of presentations.
Regarding claim 4, Bergin discloses wherein termination of the sequence requires every location in the set of locations to have received a minimum number of stimulus presentations at the location (Page 4, line 27-28).
Regarding claim 5, Bergin discloses wherein said minimum level is 2 (Page 4, line 24-25), 3 or 4.
Regarding claim 6, Bergin discloses wherein termination of the sequence requires the estimated uncertainty in the estimated sensitivity level at every location in the set of locations to be below a given threshold (Page 4, line 24-25). 
Regarding claim 7, Bergin discloses wherein the method is iterative in approach (Fig 4), and after receiving the response from the subject for each stimulus in the sequence (Fig 4), uses the statistical model in the control system to make a new estimate of the sensitivity level for each respective location in the set of locations (Page 4, line 15-18).
Regarding claim 8, Bergin discloses wherein the new estimate takes, as input, the respective location, intensity level and response for multiple stimuli presented in said sequence up to and including the new stimulus, but not information derived therefrom (Fig 4, Page 16, line 1-6).
Regarding claim 11, Bergin discloses wherein the statistical model takes, as input, the respective location, intensity level and response for all stimuli presented in said sequence up to and including the given stimulus (Fig 4, Page 16, line 1-6).
Regarding claim 12, Bergin discloses wherein the statistical model takes, as input, the respective location, intensity level and response for all stimuli presented in a most recent portion of the sequence (Fig 4, Page 16, line 1-6).
Regarding claim 13, Bergin discloses wherein the statistical model takes, as input for estimating the sensitivity level at a given location (Fig 4, Page 16, line 1-6), the respective location, intensity level and response for stimuli presented earlier in the sequence for which the correlation between the given location and the respective location is greater than a predetermined threshold (Page 4, line 21- Page 5, line 15).
Regarding claim 14, Bergin discloses wherein the correlation between a first location and a second location in the set of locations is calculated using a parameter based on the paths of optic nerve fiber bundles across the visual field that pass through or close to the first and second locations (Fig 4, 430, Page 10, line 14-20).
Regarding claim 15, Bergin discloses wherein the correlation is further based on the retinal distance between the first and second locations (Page 5, line 10-11).
Regarding claim 16, Bergin discloses wherein using a statistical model in the control system to estimate, for each location in the set of locations, the sensitivity level at that location, is based on finding sensitivity levels for the locations that together maximise the likelihood of the responses for the multiple stimuli (Fig 2-4, Page 8, line 11-15, line 21-32; Page 9, line 13-34; Page 11, lines 1-17; Page 16, line 1-6).
Regarding claim 20, Bergin discloses wherein said stimulus comprises performing a motion displacement test (Page 4, line 19-20).
Regarding claim 21, Bergin discloses wherein the sensitivity is measured as part of a threshold test (Page 4, line 24-25).
Regarding claim 22, Bergin discloses wherein the sensitivity is measured as part of a supra-threshold test (Page 4, line 15-18), by estimating a sensitivity level that is above or below a threshold level by a given level of confidence (Page 4, line 24-25).
Regarding claim 26, Bergin discloses an apparatus (Page 4, line 6) for measuring a sensitivity level across a visual field of a subject defined by a set of locations using a visual test apparatus including a display (Page 4 lines 6-9), an input mechanism and a control system (Page 4 lines 6-9), said apparatus being configured to: present by the control system a sequence of visual stimuli on the display  (Fig 4, Page 9, lines 28-30), wherein each stimulus in the sequence has a respective intensity level and is positioned on the display to correspond to a respective location from the set of locations; obtain from the subject by the control system via the input mechanism, for each stimulus, a respective binary response indicating whether or not the stimulus was seen by the subject  (Fig 4, Page 9, lines 31-32; Page 10, line 26-27); and use, after receipt of the response from the subject for a given stimulus in the sequence, a statistical model in the control system to estimate, for each location in the set of locations, the sensitivity level at that location (Fig 4, Page 9, lines 33-34; Page 10, line 26-33; Page 16, line 1-6); wherein the statistical model incorporates information about correlations in responses between different locations from the set of locations and takes, as input, the respective location, intensity level and response for multiple stimuli presented in said sequence up to and including the given stimulus (Fig 2-4, Page 8, line 11-15, line 21-32; Page 9, line 13-34; Page 11, lines 1-17; Page 16, line 1-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18, 19, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bergin (WO 2011138587) in view Asaoka (EP 984983).
Regarding claim 18, Bergin discloses the invention as described in claim 1 but not teach wherein using the statistical model to estimate the sensitivity levels provides a Bayesian approach. However, Asaoka teaches ([0013], Fig 1) wherein using the statistical model to estimate the sensitivity levels provides a Bayesian approach ([0053]-[0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the testing methods of Bergin with the testing methods of Asaoka for the purpose of increasing the assistance within a visual field of eyesight (Asaoka, [0001]).
Regarding claim 19, Bergin in view of Asaoka discloses the invention as described in claim 18 and Asaoka further teaches wherein using the statistical model to estimate the sensitivity levels provides a Bayesian approach ([0053]-[0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the testing methods of Bergin with the testing methods of Asaoka for the purpose of increasing the assistance within a visual field of eyesight (Asaoka, [0001]).
Regarding claim 23, Bergin discloses a method for measuring a sensitivity level across a visual field of a subject defined by a set of locations using a visual test apparatus including a display, an input mechanism and a control system (Page 4 lines 6-9), said method comprising: presenting by the control system a sequence of visual stimuli on the display, wherein each stimulus in the sequence has a respective intensity level and is positioned on the display to correspond to a particular location from the set of locations (Fig 4, Page 9, lines 28-30); obtaining from the subject by the control system via the input mechanism, for each stimulus, a respective binary response indicating whether or not the stimulus was seen by the subject (Fig 4, Page 9, lines 31-32; Page 10, line 26-27); and after receiving the response from the subject for a given stimulus in the sequence, using a statistical model in the control system to estimate, the sensitivity level at that location (Fig 4, Page 9, lines 33-34; Page 10, line 26-33; Page 16, line 1-6); wherein the statistical model takes as input the respective intensity levels and responses for the stimuli presented in said sequence up to and including the given stimulus (Fig 2-4, Page 8, line 11-15, line 21-32; Page 9, line 13-34; Page 11, lines 1-17; Page 16, line 1-6) but does not disclose uses a Bayesian approach to estimate the sensitivity level at that location by finding a sensitivity level that maximizes the likelihood of the responses for the stimuli presented in said sequence. However, Asaoka teaches ([0013], Fig 1) uses a Bayesian approach to estimate the sensitivity level at that location by finding a sensitivity level that maximizes the likelihood of the responses for the stimuli presented in said sequence ([0053]-[0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the testing methods of Bergin with the testing methods of Asaoka for the purpose of increasing the assistance within a visual field of eyesight (Asaoka, [0001]).
Regarding claim 25, Bergin discloses a non-transitory, computer-readable storage medium storing instructions that when executed by a computer cause the computer (Page 7, line 1-5) to perform a method for measuring a sensitivity level across a visual field of a subject defined by a set of locations using a visual test apparatus including a display, an input mechanism and a control system (Page 4 lines 6-9), said method comprising: presenting by the control system a sequence of visual stimuli on the display, wherein each stimulus in the sequence has a respective intensity level and is positioned on the display to correspond to a particular location from the set of locations (Fig 4, Page 9, lines 28-30); obtaining from the subject by the control system via the input mechanism, for each stimulus, a respective binary response indicating whether or not the stimulus was seen by the subject  (Fig 4, Page 9, lines 31-32; Page 10, line 26-27); and after receiving the response from the subject for a given stimulus in the sequence (Fig 4), using a statistical model in the control system to estimate, the sensitivity level at that location (Fig 4, Page 9, lines 33-34; Page 10, line 26-33; Page 16, line 1-6); wherein the statistical model takes as input the respective intensity levels and responses for the stimuli presented in said sequence up to and including the given stimulus  (Fig 4, Page 16, line 1-6) but does not disclose uses a Bayesian approach to estimate the sensitivity level at that location by finding a sensitivity level that maximizes the likelihood of the responses for the stimuli presented in said sequence. However, Asaoka teaches ([0013], Fig 1) uses a Bayesian approach to estimate the sensitivity level at that location by finding a sensitivity level that maximizes the likelihood of the responses for the stimuli presented in said sequence ([0053]-[0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the testing methods of Bergin with the testing methods of Asaoka for the purpose of increasing the assistance within a visual field of eyesight (Asaoka, [0001]).
Regarding claim 27, Bergin discloses an apparatus (Page 7, line 1-5) for measuring a sensitivity level across a visual field of a subject defined by a set of locations using a visual test apparatus including a display, an input mechanism and a control system (Page 4 lines 6-9), said apparatus being configured to: present by the control system a sequence of visual stimuli on the display, wherein each stimulus in the sequence has a respective intensity level and is positioned on the display to correspond to a particular location from the set of locations (Fig 4, Page 9, lines 28-30); obtain from the subject by the control system via the input mechanism, for each stimulus, a respective binary response indicating whether or not the stimulus  was seen by the subject (Fig 4, Page 9, lines 31-32; Page 10, line 26-27); and use after receipt of the response from the subject for a given stimulus in the sequence, a statistical model in the control system to estimate. the sensitivity level at that location (Fig 4, Page 9, lines 33-34; Page 10, line 26-33; Page 16, line 1-6); wherein the statistical model takes as input the respective intensity levels and responses for the stimuli presented in said sequence up to and including the given stimulus (Fig 2-4, Page 8, line 11-15, line 21-32; Page 9, line 13-34; Page 11, lines 1-17; Page 16, line 1-6) but does not teach a Bayesian approach to estimate the sensitivity level at that location by finding a sensitivity level that maximises the likelihood of the responses for the stimuli presented in said sequence. However, Asaoka teaches ([0013], Fig 1) uses a Bayesian approach to estimate the sensitivity level at that location by finding a sensitivity level that maximizes the likelihood of the responses for the stimuli presented in said sequence ([0053]-[0055]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the testing methods of Bergin with the testing methods of Asaoka for the purpose of increasing the assistance within a visual field of eyesight (Asaoka, [0001]).

Allowable Subject Matter
Claims 9, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to dependent claim 9, the prior art of Bergin taken either singly or in combination with any other prior art fails to suggest such a method for measuring a sensitivity level including the specific subject: ”wherein the new estimate is derived using a maximization algorithm, and an earlier estimate of sensitivity level derived earlier in the sequence is used only for initialization of the maximisation algorithm, whereby such initialization may assist the maximization algorithm to converge more quickly, but does not impact the value of the newly estimated sensitivity level for each location”. Claims 10 is allowable due to pendency on dependent claim 9.
Specifically, with respect to dependent claim 17, the prior art of Bergin taken either singly or in combination with any other prior art fails to suggest such a method for measuring a sensitivity level including the specific subject: ”wherein the statistical model assumes that the responses are made in the presence of noise having a parameterized distribution, and estimating the sensitivity level at each location is based on finding sensitivity levels for the locations that together maximise the likelihood of the noise according to the parameterized distribution”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maddess (20100249532), Zhu (20200178789), Mantysalo (20160220162), Johnson (5050983), and Sadun (4818091) are examples of visual field tests that include a threshold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872